Citation Nr: 1744323	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1967 to December 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied a TDIU.  The Veteran claimed entitlement to a TDIU in July 2010.  

During the course of this appeal, service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus was granted - pursuant to a January 2015 Board decision.  See February 2015 rating decision.  As discussed in the September 2016 Board remand, one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the GERD with Barrett's esophagus.  

In September 2016, the issue of higher initial disability ratings for GERD with Barrett's esophagus was in appellate status before the Board.  The Board remanded this issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not file a timely substantive appeal or otherwise perfect that aspect of the appeal; therefore, it is no longer in appellate status.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Board found that the issue of a TDIU was reasonably raised by the evidence of record in connection with the initial rating claim for GERD with Barrett's esophagus.  As such, the relevant period on appeal for a TDIU runs from February 10, 2010 (the day the claim to reopen service connection for GERD was received by VA).  

Pursuant to May 2014 Board remand instructions, a Board videoconference was scheduled and, in September 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In January 2015 and September 2016, the Board remanded the issue of a TDIU as inextricably intertwined with the issues of an increased (compensable) disability rating for bilateral hearing loss and initial disability ratings for GERD with Barrett's esophagus, in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016.  In September 2016, the Board, in pertinent part, denied an increased (compensable) disability rating for bilateral hearing loss and remanded the issue of higher initial ratings for GERD with Barrett's esophagus for issuance of a statement of the case, which was issued in October 2016, but the Veteran did not file a timely substantive appeal.  As neither intertwined issue remains in appellate status, the Board finds that there has been substantial compliance with the prior Board remand orders with respect to the issue of a TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  For the appeal period from February 10, 2010, the Veteran's GERD with Barrett's esophagus has been rated as 0 percent disabling from February 10, 2010 to July 21, 2016, and 60 percent disabling from July 21, 2016; left ear hearing loss has been rated as 0 percent disabling from February 10, 2010; tinnitus has been rated as 10 percent disabling from October 6, 2010; and posttraumatic stress disorder (PTSD) has been rated as 50 percent disabling from October 17, 2014.

2.  For the appeal period from February 10, 2010 to July 21, 2016, service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.

3.  For the appeal period from July 21, 2016, the Veteran's service-connected disabilities have had a combined disability rating of 80 percent, with at least one service-connected disability rated at least 40 percent disabling.

4.  For the appeal period from February 10, 2010 to January 6, 2012, the Veteran was engaged in substantially gainful employment.

5.  For the entire appeal period from February 10, 2010, the service-connected disabilities have not prevented the Veteran from obtaining or retaining substantially gainful employment, nor is referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) for the period from February 10, 2010 to July 21, 2016 warranted.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any part of the appeal period from February 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice was provided to the Veteran in September 2010, prior to the initial adjudication of the claim (for a TDIU) in October 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the September 2014 Board hearing transcript, and lay statements.  

At the September 2014 Board hearing, the Veteran testified that he is currently receiving Social Security Administration (SSA) disability benefits based on back and bilateral shoulder disabilities.  See also September 2014 SSA disability benefits letter.  The Veteran is not service connected for any back or shoulder disabilities.  (Service connection for right and left shoulder disabilities has been specifically denied.  See January 2015 Board decision.)  The evidence does not show, and the Veteran has not contended otherwise, that the SSA disability records have a reasonable possibility of helping to substantiate the claim for a TDIU because they only pertain to non-service-connected disabilities and would tend to show unemployability due to non-service-connected disabilities; therefore, the Board finds that no further action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) ("not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim").  

Further, at the September 2014 Board hearing, the Veteran testified that VA did not have a complete copy of the records and statements he submitted.  The Board finds that this contention is inconsistent with, and outweighed by, the other evidence of record.  Review of the claims file reveals that lay statements and treatment records submitted by the Veteran have been received (in duplicate and triplicate) and associated with the claims file.  Further, the Veteran has not identified any specific records that he believes have not been associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As to the issue of a TDIU, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010, May 2015, and July 2016 concerning the multiple service-connected disabilities.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, audiometric testing, and psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes as well as the functional impacts caused by the service-connected disabilities.

The Veteran testified at a hearing before the Board in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the service-connected disabilities and their effects on employability.  As the Veteran presented evidence of the functional impacts of the service-connected disabilities, and there is additionally medical evidence reflecting whether employment is realistically within the physical and mental capabilities of the Veteran, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric,		 (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2016).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

For the appeal period from February 10, 2010, the Veteran's GERD with Barrett's esophagus has been rated as 0 percent disabling from February 10, 2010 to July 21, 2016, and 60 percent disabling from July 21, 2016; left ear hearing loss has been rated as 0 percent disabling from February 10, 2010; tinnitus has been rated as 10 percent disabling from October 6, 2010; and PTSD has been rated as 50 percent disabling from October 17, 2014.  The combined disability ratings are 0 percent from February 10, 2010 to October 6, 2010, 10 percent from October 6, 2010 to October 17, 2014, 60 percent from October 17, 2014 to July 21, 2016, and 80 percent from July 21, 2016.  

The service-connected disabilities have only met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) from July 21, 2016 - with a combined disability rating of 70 percent or higher and at least one service-connected disability rated at least 40 percent disabling.  While the service-connected PTSD is rated in excess of 40 percent from October 17, 2014, the Veteran's service-connected disabilities do not produce a combined disability rating of 70 percent or more prior to July 21, 2016.  Further, while the Veteran has a combined rating of 60 percent from October 17, 2014 to July 21, 2016, the 60 percent rating is not due to a single disability or a combination of disabilities from a common source; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the appeal period from February 10, 2010 to July 21, 2016.  Regardless, the Board will also consider entitlement to a TDIU for the period from February 10, 2010 to July 21, 2016 pursuant to 38 C.F.R. § 4.16(b).   

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected disabilities, specifically hearing loss, PTSD, and GERD with Barrett's esophagus.  See generally June 2012, May 2016, July 2017 written statements from the representative.  

In a March 2010 written statement, the Veteran reported occasionally missing days of work due to lack of sleep associated with severe acid reflux.  In an October 2010 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported that the service-connected hearing loss prevents him from securing or following any substantially gainful occupation.  In an October 2015 notice of disagreement, the Veteran requested a TDIU due to service-connected disabilities including PTSD, continual stomach issues due to GERD, and hearing issues.  In a January 2017 written statement, the Veteran reported that physical health issues forced him to retire in 2012.  

In a January 2017 written statement, the Veteran contended that the symptoms from GERD alone cause direct concerns with employability due to frequent diarrhea and fecal leakage down his leg.  The Veteran reported occasional vomiting that would not be conducive to a work environment as well as GERD symptoms occurring at night and affecting sleep.  The Veteran reported that tinnitus causes problems with hearing.   

The Veteran has also contended that he is unemployable due to (non-service-connected) left and right shoulder disabilities.  In a July 2010 written statement (on a VA Form 9), the Veteran contended that his ability to continue employment was short lived due to shoulder pain.  See also February 2010 written statement (could not drive a truck everyday due to ongoing pain and limited mobility in both shoulders).  In an October 2010 written statement, the Veteran reported that his ability to work was rapidly declining due to hearing loss and shoulder injuries that prevent his ability to sustain a gainful occupation. 

At the December 2014 Board hearing, the Veteran testified that he had worked as a driver and in a sales environment.  See Board hearing transcript at 27-28.  The Veteran reported that he was receiving SSA disability benefits for back problems as well as a blood clot that developed in his leg during surgery on the left shoulder.  Id. at 43-45.  The Veteran testified that the main reason he could not work was due to (non-service-connected) spinal stenosis and (service-connected) hearing loss.  Id. at 52.

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted for any part of the appeal period from February 10, 2010.  Further, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted for any part of the appeal period from February 10, 2010 to July 21, 2016.

In an October 2010 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported that he was currently working as a truck driver, but had missed 31 days due to disability and would not pass his next work physical.  The Veteran reported completing two years of college.  In an October 2010 written statement, the Veteran's child reported that the Veteran would be forced to retire early due to (non-service-connected) shoulder pain and (service-connected) diminished hearing acuity.  The Veteran often has to ask for statements to be repeated.  A September 2016 request for employment information (on a VA Form 21-4192) notes that the Veteran worked full time as a driver until he retired in January 2012.   

An October 2010 VA examination report notes that the Veteran had functional impairment attributed to the service-connected tinnitus and hearing loss of difficulty understanding speech in noisy environments as well as that tinnitus may disrupt his sleep cycle.  A September 2014 VA treatment record notes that the Veteran completed three years of college and that the Veteran had retired from his previous occupation as a driver.  

A December 2014 VA treatment record notes that the Veteran reported being forced to retire two years previous (2012) due to health difficulties, specifically left shoulder replacement, stenosis, and a blood clot.  A March 2015 VA treatment record notes that the left ear hearing loss and tinnitus required the Veteran to read lips, turn his head to hear, and some repetition, but notes that communication was functional.

An April 2015 VA treatment record notes that the Veteran had word-finding difficulties that may be a side effective of psychiatric medications.  Concentration difficulties associated with PTSD were also noted.  The Veteran was noted to be generally performing at a level consistent with others of his age and education.  The treatment record notes that the highest level of education achieved by the Veteran was an Associate's degree and that he had previously worked in the transportation business and as a logistics manager. 

In May 2015 VA examination report, the VA examiner assessed that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of stress due to PTSD symptoms.  The VA examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, and flattened affect.  The Veteran was noted to have "tremendous memory problems."     

A July 2016 VA examination report notes symptoms associated with GERD, including persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance, nausea, and vomiting four or more times per year last 10 days or more that are productive of severe impairment of health.  The VA examiner noted that the esophageal disorders impact the ability to work with the Veteran retiring several years prior.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to service-connected disabilities (left ear hearing loss, tinnitus, GERD with Barrett's esophagus, and PTSD).  The weight of the evidence of record is against a finding that the service-connected disabilities alone preclude the type of employment for which the Veteran is trained and has experience.    

While the evidence of record of record reflects that the Veteran experiences some functional impairments caused by the service-connected disabilities, the Board does not find that the service-connected disabilities, taken together, preclude employment within the physical and mental capabilities of the Veteran.  Rather the Board finds that, to the extent that the Veteran may be unable to secure or follow substantially gainful employment, the weight of the evidence of record reflects that the Veteran's unemployability results from a combination of service-connected and non-service-connected disabilities.  At the September 2014 Board hearing, the Veteran testified that the main reason he could not work was due to (non-service-connected) spinal stenosis and (service-connected) hearing loss.  Board hearing transcript at 52.  

First, the evidence of record, including the Veteran's own statements, reflects that the Veteran was working until January 6, 2012.  See e.g., January 2017 written statement (reports being forced to retire in 2012 due to physical health issues).  In an April 2012 application summary for SSA disability insurance benefits, the Veteran reported being unable to work because of a disabling disorder since January 6, 2012.  See also September 2016 request for employment information (on a VA Form 21-4192).  In an October 2014 written statement, the Veteran indicated that his last day of work was January 8, 2012, the day prior to the last surgery on his left shoulder.  The Veteran submitted an insurance record reflecting that surgery.  

The Veteran has not contended that said employment from February 10, 2010 to January 6, 2012 was not substantially gainful employment.  Nor does the evidence reflect otherwise.  While the Veteran reported that he would be forced to retire due to health difficulties, see e.g., December 2014 VA treatment record, the evidence of record does not reflect that this occurred prior to January 6, 2012.  As such, the Board finds that the Veteran has been unemployed only since January 6, 2012.  

Next, prior to the most recent denial of service connection for left and right shoulder disabilities, see January 2015 Board decision, the Veteran frequently contended that he was unable to maintain employment due to the (non-service-connected) right and left shoulder disabilities.  In a July 2010 written statement (on a VA Form 9), the Veteran contended that his ability to continue employment was short-lived due to shoulder pain.  See also October 2010 written statement.  In an October 2010 written statement, the Veteran's child reported that the Veteran would be forced to retire early due to constant shoulder pain and reduced hearing ability.  The Veteran has attributable his unemployability to both service-connected and non-service-connected disabilities.  See also September 2014 Board hearing transcript at 52 (testifying he is unemployable to spinal stenosis and hearing loss).       

While the determination is not binding upon VA, the Veteran is receiving SSA disability benefits based on non-service-connected back and bilateral shoulder disabilities.  See September 2014 Board hearing transcript; see also September 2014 SSA disability benefits letter.  The SSA determination provides some evidence that the Veteran may be unemployable, but also conveys that the Veteran is unemployable due to a combination of multiple non-service-connected disabilities.  


This is further supported by the Veteran's statement during the course of treatment for the service-connected PTSD that he was "forced to retire" because of health difficulties, specifically left shoulder replacement, stenosis, and a blood clot.  In a January 2017 written statement, the Veteran reported that he had been forced to retire due to physical health issues.  See also December 2014 VA treatment record; Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).
        
Further, while VA treatment records reflect that symptoms of the service-connected PTSD had worsened, this worsening is attributed to the additional free time the Veteran had since retirement.  See e.g., September 2014 VA treatment record.  An October 2014 VA treatment record notes that the Veteran's PTSD symptoms had been in remission for decades until his retirement two years prior.

The evidence of record reflects that the highest level of education obtained by the Veteran was an Associate's degree and that he has experience with truck driving, logistics, and sales.  At the September 2014 Board hearing, the Veteran testified that he had experience as a yard supervisor.  The Veteran testified that his employment as a driver was sedentary as he did not have to load or unload anything.  See Board hearing transcript at 27-30.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,	 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board finds that the evidence of record does not reflect that the service-connected disabilities alone prevent all substantially gainful employment, to include sedentary employment.  Based on the above, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have 

not been met or more nearly approximated for any appeal period from February 10, 2010.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


